DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Uhl et al. (US 2004/0112884A1) or Young (US 2599965).
	Uhl discloses in reference to claim: 


1.  An infrared heating mechanism, comprising infrared heating tubes 2 (note that any heater that attains an elevated temperature with respect to the surroundings is considered an infrared heater as infrared radiation will be emitted therefrom in all directions), wherein a plurality of reflection plates 4 
that the reflection plates are sleeved on side walls of the infrared heating tubes, further 
the plurality of reflection plates 4 are configured so that multiple times of reflections of
infrared light take place between any two adjacent reflection plates among the plurality of
reflection plates.  See Fig. 1 and 2 Note that figures 1 and 2 of Uhl show substantially the same configuration of spaced apart plates 4 compared to Applicant’s plates 200, as such the ability of the plates 4 to reflect infrared radiation emitted by the (infrared) heaters 2 is considered to be substantially the same as Applicant’s plates.   Also note that although Uhl’s plates 4 may function additionally to conduct heat from the heating element 2, they also serve to reflect radiant (infrared radiation) heat from the heating element. See below.

    PNG
    media_image1.png
    277
    867
    media_image1.png
    Greyscale

 
2.  The infrared heating mechanism according to claim 1, wherein a plane where the reflection plates lie is perpendicular to a length direction of the infrared heating tubes, and the plurality of reflection plates are uniformly arranged. See Fig. 1 and 2
 
3.  The infrared heating mechanism according to claim 1, wherein a reflection protrusion is provided on a plate surface of each of the reflection plates, and the reflection protrusion is configured to increase a 

18.  An infrared heating device, comprising the infrared heating mechanism according to claim 1. See Fig. 1 and 2

 
19.  The infrared heating device according to claim 18, wherein a plane where the reflection plates lie is perpendicular to a length direction of the infrared heating tubes, and the plurality of reflection plates are uniformly arranged. See Fig. 1 and 2

 
20.  The infrared heating device according to claim 18, wherein a reflection protrusion is provided on a plate surface of each of the reflection plates, and the reflection protrusion is configured to increase a reflection area of each of the reflection plates;  and/or a reflection groove is provided on a plate 
surface of each of the reflection plates, and the reflection groove is configured to increase the reflection area of each of the reflection plates. See Fig. 1 and 2
	Young discloses in reference to claim:
 1.  An infrared heating mechanism, comprising infrared heating tubes 7, wherein a plurality of reflection plates 6 are disposed at intervals in a length direction of the infrared heating tubes, and the plurality of reflection plates are each provided with mounting holes corresponding to the infrared heating tubes, so 
that the reflection plates are sleeved on side walls of the infrared heating tubes further 
the plurality of reflection plates 4 are configured so that multiple times of reflections of

reflection plates.  Note that figure 3 of Young show substantially the same configuration of spaced apart plates 6 compared to Applicant’s plates 200, as such the ability of the plates 6 to reflect infrared radiation emitted by the (infrared) heaters 7 is considered to be substantially the same as Applicant’s plates.   Also note that although Young’s plates 6 may function additionally to conduct heat from the heating element 7, they also serve to reflect radiant (infrared radiation) heat from the heating element. See below.

    PNG
    media_image2.png
    197
    272
    media_image2.png
    Greyscale

 See Fig. 1 and 3
2.  The infrared heating mechanism according to claim 1, wherein a plane where the reflection plates lie is perpendicular to a length direction of the infrared heating tubes, and the plurality of reflection plates are uniformly arranged. See Fig. 1 and 2
 

3.  The infrared heating mechanism according to claim 1, wherein a reflection protrusion 8 is provided on a plate surface of each of the reflection plates, and the reflection protrusion is configured to increase a reflection area of each of the reflection plates;  and/or a reflection groove is provided on a plate surface of each of the reflection plates, and the reflection groove is configured to increase the reflection area of each of the reflection plates. See Fig. 1 and 2

4.  The infrared heating mechanism according to claim 3, wherein the reflection protrusion 8 is a semicircular protrusion;  and/or the reflection groove is a semicircular groove. 
 

Claim(s) 1-2, 7, 10-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dykman (US 2012/0328270A1).
	Dykman discloses in reference to claim:
1.  An infrared heating mechanism, comprising infrared heating tubes 50, wherein a plurality of reflection plates 49 are disposed at intervals in a length direction of the infrared heating tubes, and the plurality of reflection plates are each provided with mounting holes (see figures) corresponding to the infrared heating tubes, so that the reflection plates are sleeved on side walls of the infrared heating tubes. See Fig. 11 
2.  The infrared heating mechanism according to claim 1, wherein a plane where the reflection plates lie is perpendicular to a length direction of the infrared heating tubes, and the plurality of reflection plates are uniformly arranged. See Fig. 11
 
7.  The infrared heating mechanism according to claim 1, wherein the infrared heating mechanism further comprises a heat dissipation fan 28 and an air outlet of the heat dissipation fan faces the infrared heating tubes 50. 



10.  An infrared heating mechanism, comprising socket assemblies (Figure 11 Detail D) and electric 

 
11.  The infrared heating mechanism according to claim 10, wherein each of the electric heating tubes comprises two electric connectors located at the two ends of the electric heating tube respectively (see Figure 11, Section B-B) , and the second electrically conductive structure is located on each of the electric connectors;  each of the socket assemblies comprises a first socket and a second socket, and the first socket and the second socket are connected with the respective two electric connectors, respectively, by means of plugging-in. 
 
12.  The infrared heating mechanism according to claim 11, wherein the infrared 
heating mechanism further comprises shells 57, each of the first sockets is fixed 
on the respective shell, and each of the second sockets is movably connected 
with the respective shell. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dykman (US 2012/0328270A1) or Uhl et al. (US 2004/0112884A1) or Young (US 2599965) in view of Rosenblad (US 3211219)
	Dykman (US 2012/0328270A1) or Uhl et al. (US 2004/0112884A1) or Young (US 2599965) disclose the claimed invention as delineated above except in reference to claim:

 5.  The infrared heating mechanism according to claim 1, wherein both front surface and back surface of each of the reflection plates are provided with a reflection protrusion and a reflection groove. 
 

plate;  and the reflection groove on the back surface of the reflection plate is recessed towards the front surface of the reflection plate from the back surface of the reflection plate, to form the reflection protrusion on the front surface of the reflection plate.   

17.  The infrared heating mechanism according to claim 10, wherein a plurality of reflection plates 49 are disposed at intervals in a length direction of the electric heating tubes, and the plurality of reflection plates are each provided with a mounting hole corresponding to the electric heating tube so that the reflection plates are sleeved on side wall of the electric heating tube;  a plane where the reflection plates lie is perpendicular to the length direction of the electric heating tubes, and the plurality of reflection plates are uniformly arranged;  and a reflection protrusion and/or a reflection groove 
are/is provided on a plate surface of each of the reflection plates, and the reflection protrusion and the reflection groove are configured to increase a reflection area of each of the reflection plates. 
 
Rosenblad discloses a plate heat exchanger having a similar construction wherein the heat exchanging plates are provided with “dimples” on two sides of the plate, the dimples are provided for increasing heat transfer and to provide a means for providing spacing between adjacent plates.  
As such one of skill in the art would find it obvious to modify any of the devices of Dykman or Uhl or Young to include the two sided dimpled construction .



Allowable Subject Matter
s 8-9, 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive. Applicant’s argument that the cited art fails to teach an infrared heating element is not persuasive as any heater that attains an elevated temperature with respect to the surroundings is considered an infrared heater as infrared radiation will be emitted therefrom in all directions.  Applicant’s specification suggests as much at [0004] where Applicant states: 
The radiant electric warmer warms the human body in such a way, i.e., after 
being energized by electricity, quartz electric tubes radiate heat within the 
distance radiated by far infrared rays and radiate far infrared rays to the 
outside, and the far infrared rays are absorbed by the human body and converted 
into heat energy.
Note that Applicant teaches that after the heating tubes are engergized (i.e. attain an elevated temperature) they begin to radiate heat [infrared radiation].  As such the cited references of Uhl, Young and Dykman are reasonably interpreted as infrared heating means. Applicant further argues that the plates of Uhl do not serve to reflect the incident infrared radiation multiple times between adjacent plates. It is noted that no drawings or explicit description of such a desired result of the positioning of the plates is given, and as such one of skill can assume that a prior art structure having markedly similar configuration is similarly capable.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOR S CAMPBELL/Primary Examiner, Art Unit 3761